DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s Amendment has been entered with this office action.
Claims 1-20 are allowed, reasons follow. 


Priority

Examiner acknowledges that instant application is a Divisional of Application 15/831,262 (now US patent # 10,993,783) and has been accorded the benefit of the original priority date of 02 December 2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Schoop (Reg #45,763) on 24 August 2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
1. 	A series of palatal expanders having a sequence and configured to be sequentially worn by a patient to expand the patient's palate in the sequence, wherein the patient's upper jaw comprises a left maxillary portion and a right maxillary portion, the series of palatal expanders comprising, for each palatal expander in the series: 
a left tooth engagement region configured to be removably worn over the patient's teeth in the left maxillary portion, 
a right tooth engagement region configured to be removably worn over the patient's teeth in the right maxillary portion, and 
a palatal region between the left tooth engagement region and the right tooth engagement region, 
wherein, for each successive palatal expander in the series of palatal expanders after a first palatal expander in the sequence, the left maxillary portion and the right maxillary portion are progressively translated and rotated more relative to their original positions with respect to a mid-sagittal plane through the first palatal expander.

Claim 11 has been replaced with the following: 
11. 	A series of palatal expanders having a sequence and configured to be sequentially worn by a patient to expand the patient's palate in the sequence, wherein the patient's upper jaw comprises a left maxillary portion and a right maxillary portion, the series of palatal expanders comprising, for each palatal expander in the series: 
a left tooth engagement region configured to be removably worn over the patient's teeth in the left maxillary portion, 
a right tooth engagement region configured to be removably worn over the patient's teeth in the right maxillary portion, and 
a palatal region between the left tooth engagement region and the right tooth engagement region, 
wherein, for each successive palatal expander in the series of palatal expanders after a first palatal expander in the sequence, the left maxillary portion and the right maxillary portion are progressively translated and rotated more relative to their original positions with respect to a mid-sagittal plane through the first palatal expander, 
wherein at least one of the palatal expanders of the series of palatal expanders is configured to add torque to rotate a root of at least one tooth buccally to control tipping of a crown of the at least one tooth during palatal expansion.	

Claim 18 has been replaced with the following: 
18. 	A series of palatal expanders having a sequence and configured to be sequentially worn by a patient to expand the patient's palate in the sequence, wherein the patient's upper jaw comprises a left maxillary portion and a right maxillary portion, the series of palatal expanders comprising, for each palatal expander in the series: 
a left tooth engagement region configured to be removably worn over the patient's teeth in the left maxillary portion, 
a right tooth engagement region configured to be removably worn over the patient's teeth in the right maxillary portion, and 
a palatal region between the left tooth engagement region and the right tooth engagement region, 
wherein, for each successive palatal expander in the series of palatal expanders after a first palatal expander in the sequence, the left maxillary portion and the right maxillary portion are progressively translated and rotated more relative to their original positions with respect to a mid-sagittal plane through the first palatal expander, 
and wherein the left tooth engagement region and the right tooth engagement region are configured to mate with attachments on the patient's teeth.
(End Examiner’s Amendment)


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Kopelman WO 2016/042396 teaches a method for forming a series of palatal expanders by generating a series of palatal expander models which incremental adjust the shape of a patient’s palate including a tooth engagement region and fabrication of the series of models; and Kimura et al., US Pg-Pub 2016/0081769 teaches that palate expansion can be combined with alignment correction in the same appliance; and Kuo, US Pg-Pub 2010/0167225 teaches the use of simulation and interpolation to establish the intermediate appliance designs for a series of tooth realignment appliances; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
wherein, for each successive palatal expander in the series of palatal expanders after a first palatal expander in the sequence, the left maxillary portion and the right maxillary portion are progressively translated and rotated more relative to their original positions with respect to a mid-sagittal plane through the first palatal expander.
(excerpted)
…in combination with the remaining features and elements of the claimed invention. 

Independent claims 11 and 18 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claim(s), 2-10, 12-17, and 19-20 being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).


It is for these reason(s) that Applicant’s Invention defines over the prior art of record.
	



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119